Citation Nr: 0608316	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  02-18 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for ilio-inguinal 
neuropathy, claimed as secondary to the service-connected 
residuals of a right inguinal hernia repair.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The appellant had a period of active duty for training from 
February 1959 to August 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In May 2004 and March 2005, the Board remanded the 
appellant's case to the RO for further development.  The file 
has been returned to the Board for further review. 

In the appellant's October 2002 substantive appeal and in the 
appellant's representative's April 2004 written brief, the 
issue of service connection for a scar as a residual of the 
appellant's service-connected right inguinal hernia repair 
was raised.  This issue is referred to the RO for development 
and adjudication.


FINDINGS OF FACT

1.  All pertinent notification and indicated development have 
been completed.

2.  The appellant currently has no ilio-inguinal neuropathy 
related to his service-connected residuals of a right 
inguinal hernia repair.

3.  The appellant's residuals of a right inguinal hernia 
repair are manifested by postoperative recurrent hernia, 
readily reducible and well supported by a truss.



CONCLUSIONS OF LAW

1.  The criteria for service connection for ilio-inguinal 
neuropathy, claimed as secondary to the service-connected 
residuals of a right inguinal hernia repair have not been 
met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a right inguinal hernia repair have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.114, Diagnostic Code 
7338 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

The Board notes that a substantially complete claim was 
received in April 2001, after the enactment of the VCAA.  An 
RO letter dated in April 2005, after the original 
adjudication of the claim, provided the appellant the notice 
required under the VCAA and the implementing regulations.  
Clearly, from submissions by and on behalf of the appellant, 
he is fully conversant with the legal requirements in this 
case.  Thus, the content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent development has been undertaken and 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  Accordingly, the Board will address the merits 
of this claim.

Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either caused 
or aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  38 U.S.C.A. §§ 1131.  Hence, in 
the absence of proof of a present disability (and, if so, of 
a nexus between that disability and service), there can be no 
valid claim for service connection.  Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  This principle has been repeatedly reaffirmed by 
the Federal Circuit, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the appellant's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

The appellant asserts that his ilio-inguinal neuropathy is 
secondary to his service-connected residuals of right 
inguinal repair.  As such, the Board notes that the 
appellant's service medical records show that in July 1959, 
the appellant had a right inguinal reducible asymptomatic 
indirect hernia and slight dilated ring on the left.  There 
was no indication that the appellant suffered from ilio-
inguinal neuropathy.

The Board does note that a May 1996 letter from a private 
physician, M.Y., M.D., shows that the appellant complained of 
some pain in certain positions in the area of the pubic 
tubercle.  On examination, there was no evidence of any 
recurrent hernia and the incisions were all healed nicely.  
The examiner then stated that the appellant's symptoms mostly 
suggested ilio-inguinal neuropathy; however, he did not make 
a definite diagnosis of such a disability.  In addition, the 
March 2002 VA neurological examiner, A.T., M.D., found 
irritation of the scar in the right inguinal space, but no 
evidence of any neurological problems such as ilioinguinal 
neuropathy.  Further, in a May 2002 letter, a private 
physician, J.B., M.D., F.A.C.S., stated that it was his 
opinion that the appellant's chronic and increasing pain was 
related to the initial development of the appellant's hernia.  
However, he further opined that the appellant's chronic and 
increasing pain was related to a scar subsequent to the 
development of the hernia and its necessary surgical 
intervention to repair the hernia in 1993 and 1995.  Finally, 
a July 2004 VA examination report shows that the appellant 
complained of a very tender area around the scar site from 
his hernia repairs in March 1993 and March 1995.  There was 
no diagnosis of ilio-inguinal neuropathy.

In response to a March 2005 Board remand requesting that a VA 
examiner render an opinion as to the diagnosis of the 
appellant's additional pain and whether the additional pain 
was related to his service-connected disability, a July 2005 
VA examiner found that the appellant had subjective 
complaints of right inguinal area pain when walking or during 
activities such as sexual intercourse, but could not 
reproduce the pain during the examination.  The examiner also 
stated that there were no findings of a specific identifiable 
diagnosis.  However, it was more likely than not that the 
hernia repair was the cause of the additional pain that the 
appellant experienced.

As it is shown by the evidence above that the appellant does 
not have a diagnosis of ilio-inguinal neuropathy, the Board 
finds that the appellant does not have an ilio-neuropathy 
disability that is secondary to his service-connected 
residuals of a right inguinal hernia repair.  The Board does 
note that the appellant has pain that is attributed to his 
hernia repair scar, and the scar has been referred to the RO 
for service connection, and is not an issue currently under 
appeal.  In regards to the appellant's pain in the inguinal 
area, the Court has held that pain alone without an 
underlying disorder is not a disability under 38 U.S.C.A. 
§ 1131 (West 2002) for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
appeal dismissed in part, and vacated and remanded in part 
sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001); see Evans v. West, 12 Vet. App. 22, 31-32 (1998).  
Therefore, the Board finds that service connection for the 
appellant's claimed ilio-inguinal neuropathy as secondary to 
his service-connected residuals of a right inguinal hernia 
repair is not warranted because he is not found to have a 
current ilio-inguinal neuropathy disability.  

Increased Rating

Disability evaluations are determined by comparing a 
appellant's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, Part 4 (2005).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2005)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the appellant.  38 C.F.R. § 4.3 (2005).


7338
Hernia, inguinal:
Rating

Large, postoperative, recurrent, not well 
supported under ordinary conditions and not 
readily reducible, when considered inoperable
60

Small, postoperative recurrent, or unoperated 
irremediable, not well supported by truss, or not 
readily reducible
30

Postoperative recurrent, readily reducible and 
well supported by truss or belt
10

Not operated, but remediable
0

Small, reducible, or without true hernia 
protrusion
0
Note: Add 10 percent for bilateral involvement, provided the 
second hernia is compensable. This means that the more 
severely disabling hernia is to be evaluated, and 10 percent, 
only, added for the second hernia, if the latter is of 
compensable degree.
38 C.F.R. § 4.114, Diagnostic Code 7338 (2005).


The Board finds that an evaluation in excess of 10 percent 
for the appellant's residuals of a right inguinal hernia 
repair is not warranted.  As such, the Board notes that the 
appellant does not have a small postoperative recurrent 
inguinal hernia, or unoperated irremediable, not well 
supported by a truss, or not readily reducible.  38 C.F.R. 
§ 4.114, Diagnostic Code 7338 (2005).

In this regard, the Board notes that a February 2002 VA 
examination report shows that the appellant had pain in his 
inguinal area when he had sex and whenever he did heavy 
lifting.  He wore a truss when he was lifting, which helped.  
Physical examination revealed a right-sided inguinal hernia 
that was tender on the medial side of the scar.  The 
diagnosis was status post right-sided inguinal hernia repair 
three times with complications.  A March 2002 VA medical 
examination found no inguinal hernia on either side.

A May 2002 letter from a private physician, J.B., M.D., 
F.A.C.S., shows that the appellant did not have recurrence of 
his hernia in the right inguinal area, although he had 
chronic pain related to the scar.

A July 2004 VA examination report shows that the appellant 
had no hernia present.  The diagnosis was recurrent right 
inguinal hernia.  A July 2005 VA examination report also 
shows that the physical examination revealed no inguinal 
hernia.  The diagnosis was status post right inguinal 
herniorrhaphy times three.

As the February 2002 VA examination report shows that the 
truss worn by the appellant helps with his hernia disability, 
and the May 2002 private physician and July 2004 and July 
2005 VA examination reports show no evidence of a hernia, the 
Board finds that the appellant does not meet the criteria for 
an evaluation in excess of 10 percent for his residuals of a 
right inguinal hernia repair because his disability is not 
found to be not well supported by truss or not readily 
reducible.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2005).




ORDER

1.  Entitlement to service connection for ilio-inguinal 
neuropathy as secondary to service-connected residuals of a 
right inguinal hernia repair is denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a right inguinal hernia repair is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


